— Judgment, Supreme Court, Bronx County, entered on June 7, 1974, dismissing the petition herein, by which appellant *746sought review of respondents’ determination discharging him from his position as an employee (motor vehicle operator) of the Board of Higher Education of the City of New York, unanimously affirmed, without costs and without disbursements. The administrative findings were supported by substantial evidence, and petitioner was not deprived of any procedural rights. We have examined petitioner’s other contentions, including his claim that termination from employment constituted an excessive and arbitrary penalty, and find them to be without merit. Concur — Murphy, J. P., Lupiano, Capozzoli, Lane and Nunez, JJ.